Citation Nr: 0200646	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinea cruris, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for neuropathy of the 
lower extremities and right upper extremity, to include as 
due to Agent Orange exposure.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had active service from 
February 1969 to December 1971, including a period of service 
in the Republic of Vietnam from September 9, 1969 to 
September 7, 1970.  His military specialty was ammunition 
specialist. 

Additionally, the Board notes that in the January 1998 
Substantive Appeal, the veteran requested a hearing before a 
traveling member of the Board, and thus, the hearing was 
scheduled for December 7, 2001.  However, the veteran failed 
to report to such hearing.  As the record does not contain 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, the Board 
deems the veteran's January 1998 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2001).


REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  A preliminary review of the record 
discloses that additional action by the RO is required before 
the Board can adjudicate the issues on appeal.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.  The present record does not contain 
sufficient information which would allow the Board to make an 
appropriate determination at this time.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases and diseases associated with 
exposure to certain herbicide agents, such as psychoses, 
other organic diseases of the nervous system, chloracne or 
other acneform disease consistent with chloracne, and/or 
acute and subacute peripheral neuropathy, if manifested to a 
compensable degree within a determined period of time, 
generally within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2001).  Currently, there is a 
presumption of exposure to herbicide agents for all veterans 
who served in the Republic of Vietnam during the Vietnam era.  
See the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Furthermore, service connection for residuals of exposure to 
Agent Orange can also be established by showing that a 
disorder is in fact causally linked to such exposure. Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.  

Furthermore, effective March 7, 1997, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 38 
C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

With respect to the claimed tinea cruris, the Board notes 
that the service medical records include October 1969 
notations indicating a diagnosis of tinea cruris, and an 
October 1971 report of medical history with a note indicating 
"acne."  Following service, in June 1997, the veteran 
underwent a VA examination which showed he complained of 
itching in the groin area since departing Vietnam in 1970.  
At this time, he had itching and a visibly present rash in 
the groin area.  His diagnosis was chronic tinea cruris.

As to the claimed neuropathy of all extremities, the service 
medical records show the veteran was treated on several 
occasions for back complaints during his active service.  
Specifically, the Board notes that October 1971 notations 
show he injured his back the prior year when he jumped off a 
truck.  He reported low back pain since that incident which 
was aggravated by prolonged standing and lifting.  However, 
no sensory deficit was noted at this time.  Additionally, 
records from Peter Cristiano, M.D., dated from 1985 to 1991 
include July 1986 notations showing the veteran was involved 
in a car accident.  His diagnosis as this time was 
lumbosacral strain exacerbated by the wreck.  Lastly, a June 
1997 VA examination report shows a diagnosis of neuropathy of 
the right and left lower extremities, and right upper 
extremity of unknown etiology.  

With respect to the claimed PTSD, the veteran's DA-20 shows 
he served as ammunition storage specialist with the 54th 
Ordnance Company (Ammo) from September 1969 to September 
1970.  Furthermore, during a May 1997 VA PTSD examination, 
the veteran was diagnosed with PTSD.  At this time, the 
veteran reported he served with the 55th Bravo Ammunition in 
Long Binh, South Vietnam.  He served at an ammunitions depot 
as inspector of trucks being shipped to other parts of 
Vietnam.  He denied any combat, but reported he had very 
stressful experiences when working as a night guard.  First, 
he noted that their depot was blown up on a few occasions, 
and that he was there to fight and protect the depot.  
Second, the veteran reported that he could hear mortar 
attacks in the distance at night and could not sleep, as well 
as that he could hear sounds of helicopters while at the 
depot or base.  Third, at times, many fellow soldiers became 
drunk and used drugs, which caused them to "just shoot 
anybody in a heartbeat."  Fourth, and lastly, he reported 
that some of his friends died in Vietnam, although he did not 
see them die. 

In this regard, it does not appear that the RO has attempted 
to verify the veteran's reported stressors during the May 
1997 VA PTSD examination.  As such, the RO should request 
from the veteran a comprehensive statement containing as much 
detail as possible regarding any and all of the stressors he 
alleges he was exposed to in service, including any stressors 
alluded to during the May 1997 VA examination.  The RO should 
also attempt to verify the reported stressors by contacting 
the Armed Services Center for Research of Unit Records 
(USASCRUR).

Furthermore, given the complexity of the veteran's claims, 
the case is being remanded to the RO in order to obtain a VA 
medical opinion discussing whether the evidence establishes 
that the claimed tinea cruris and neuropathy of all 
extremities are in fact causally linked to exposure to Agent 
Orange, or are otherwise related to active service.  Combee, 
supra.  As well, the case is remanded in order to obtain a VA 
medical opinion discussing the link between the diagnosis of 
PTSD and any verified in-service stressors.  See 38 C.F.R. § 
3.304(f) (2001).

Section 5103A (d) indicates that the Secretary's duty to 
assist includes affording the claimant a VA examination or 
obtaining a VA medical opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  And, in this 
case, the Board finds that the present record does not 
contain sufficient evidence to review the appellant's claims 
on the merits.  The law is clear that if the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, the RO should assist the veteran in obtaining any and 
all of the veteran's relevant medical records which may 
assist him in obtaining the benefits sought, including any 
records relating to his treatment for nerves/psychiatric 
disorder from the Leavenworth VA Medical Center dated from 
January 1983 to the present, and from the Northeast Kansas 
Mental Health and Guidance Center for 1983, per a June 1993 
VA form 21-4138 (Statement in Support of Claim).  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO is requested to review the 
claims file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) for any relevant medical 
records which may assist him in his 
claims.  The RO should attempt to 
locate and associate with the claims 
file any reported medical records not 
already obtained or confirmed as 
unavailable, including any treatment 
records for the veteran's 
nerves/psychiatric disorder from the 
Northeast Mental Health and Guidance 
Center for 1983.  All records received 
should be made a permanent part of the 
appellate record.  Conversely, if after 
making all reasonable efforts the RO is 
unable to obtain any of the mentioned 
records, the RO must properly document 
the claims file and notify the veteran 
that the above records could not be 
obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claims, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The RO should contact the veteran 
and obtain information with respect to 
any relevant medical treatment at any 
VA Medical Center.  With this 
information, the RO should  obtain and 
associate with the claims file the 
veteran's treatment records from any 
reported VA facilities not already 
obtained, including any 
psychiatric/psychological treatment 
records from the Leavenworth VAMC from 
January 1983 to the present.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the facilities 
specifically indicating that these 
records were not available.

4. (a)  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service, including the four 
stressors alluded to during the May 1997 
VA PTSD examination discussed above.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

(b)  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained from 
his service records, his DA-20, and the 
May 1997 VA PTSD examination report, the 
RO must attempt to verify the veteran's 
claimed stressors by contacting the Armed 
Services Center for Research of Unit 
Records (USASCRUR).  Following receipt of 
the report from USASCRUR and the 
completion of any additional development 
warranted or suggested by that office, 
the RO must prepare a report detailing 
the nature of any in-service stressful 
event verified by USASCRUR or other 
credible evidence.  This report is to be 
added to the claims folder.

5. (a)  The veteran should be scheduled 
to undergo a VA examination, conducted by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of any 
psychiatric disorders, to include PTSD.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination, and so 
noted in the examination report.  All 
necessary tests and studies should be 
conducted in order to render a 
diagnosis(es) of the veteran's 
psychiatric disorder(s).  

(b)  The specialist examining the veteran 
for his psychiatric symptomatology should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If so, the RO must provide the examiner 
with the report of the verified stressor 
or stressors described in paragraph 4(b), 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report requested in paragraph 
5(b).  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  If the examiner relied upon a 
history which is not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history, is 
inadequate.  Cohen v. Brown, 10 Vet. App. 
128, 140 (1997); West v. Brown, 7 Vet. 
App. 70, 77 (1994).

7.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed tinea cruris.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folders 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file and this remand were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's skin 
disorder.  Following a review of the 
veteran's medical records and history, 
including all the service medical records 
and the October 1969 and October 1971 
service notations, the June 1997 VA skin 
examination report, and upon examination 
of the veteran, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
tinea cruris is related to exposure to an 
herbicide agent, such as Agent Orange.  
Additionally, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's tinea 
cruris became manifest to a compensable 
degree within a one year period of his 
discharge from service, and that it is a 
type of acneform disease consistent with 
chloracne.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's tinea cruris became manifest 
during his active service, was incurred 
in or aggravated during his active 
service, or is otherwise related to 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current tinea cruris 
is related to any in-service skin 
symptoms or diagnoses.  If the etiology 
of the veteran's tinea cruris is 
attributed to multiple factors/events, 
the examiner should so indicate.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the claimed tinea cruris.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

8.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed neuropathy of the lower 
extremities and right upper extremity.  
If no such disorder is currently found, 
the examiner should so indicate.  The 
claims folders and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
and this remand were reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the veteran's neuropathy.  Following a 
review of the veteran's medical records 
and history, including all the service 
medical records and the October 1971 
service notations, the July 1986 
notations from Dr. Cristiano, the June 
1997 VA neurology examination report, and 
upon examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's neuropathy is related 
to exposure to an herbicide agent, such 
as Agent Orange.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's neuropathy is 
acute/subacute, and that it became 
manifest to a compensable degree within a 
one year period of his discharge from 
service.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's neuropathy became manifest 
during his active service, was incurred 
in or aggravated during his active 
service, or is otherwise related to 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's neuropathy is related 
to any in-service or post-service 
events/symptoms.  If the etiology of the 
veteran's neuropathy is attributed to 
multiple factors/events, the examiner 
should so indicate.  It is requested that 
the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed neuropathy of all 
extremities.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

10.  Upon completion of the foregoing, 
the RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issues of entitlement to service 
connection for tinea cruris and 
neuropathy of the lower extremities and 
right upper extremity, to include as 
due to Agent Orange exposure; and the 
issue of entitlement to service 
connection for PTSD.  In readjudicating 
the veteran's claims, the RO must take 
into consideration the holding in 
Combee v. Brown, 34 F.3d 1039, 1044 
(Fed.Cir. 1994), and Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




